Citation Nr: 0715912	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for peptic ulcer, and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1966 to 
April 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's application 
to reopen a claim of service connection for peptic ulcer.  

In the June 2004 Statement of the Case, the RO determined 
that new and material evidence had been submitted to reopen 
the veteran's claim, but confirmed and continued the denial 
of service connection on the merits.  The Board, however, 
must initially determine whether new and material evidence 
sufficient to reopen his claim has been received because 
doing so goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, 
the Board has identified the issue as set forth on the title 
page.


FINDINGS OF FACT

1.  In an October 1999 decision, the Board denied the 
veteran's application to reopen his service connection claim 
for peptic ulcer; the veteran was provided notice of the 
decision and of his appellate rights, but he did not file a 
Notice of Appeal, and the decision remained final.

2.  Evidence received since October 1999 includes a VA 
examination and private medical records, verifying the 
veteran's current peptic ulcer, which are new, and raise a 
reasonable possibility of substantiating the veteran's claim. 

3.  The evidence shows that the veteran's peptic ulcer had 
its onset in service.  



CONCLUSIONS OF LAW

1.  The Board's October 1999 decision, which denied the 
veteran's application to reopen his service connection claim 
for peptic ulcer, is final.  38 U.S.C.A. §§ 5108, 7104, 7266 
(West 1991); 38 C.F.R. §§ 20.1100, 20.1105 (1999).

2.  New and material evidence has been presented since the 
October 1999 decision denying the veteran's application to 
reopen his service connection claim for peptic ulcer, and 
this claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  Service connection for peptic ulcer is warranted. 38 
U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
service connection for peptic ulcer and grants service 
connection, which represents a complete grant of the benefit 
sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, no discussion of VA's duties to notify and 
assist is required.

I.  New & Material Evidence

The RO denied the veteran's initial peptic ulcer service 
connection claim in a May 1979 rating decision on the basis 
that his disability was not shown to be related to service by 
the evidence of record.  The veteran did not submit a timely 
notice of disagreement and that rating decision became final.  
In an October 1999 decision, the Board denied the veteran's 
application to reopen his service connection claim for peptic 
ulcer.  

Because the veteran did not submit a Notice of Appeal to the 
October 1999 decision, it remained final.  38 U.S.C.A. 
§§ 5108, 7104, 7266 (West 1991); 38 C.F.R. §§ 20.1100, 
20.1105 (1999).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence considered at the time of the October 1999 Board 
decision consisted of the veteran's service medical records 
and private medical records, dated through April 1996.  The 
Board found that the veteran's application to reopen 
contained cumulative and redundant evidence; thus, it was 
insufficient to reopen the service connection claim for 
peptic ulcer.

Upon submission of new and material evidence, a previously 
denied claim may be re-opened.  Pertinent regulations provide 
that: 

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

Evidence received since the Board's October 1999 decision is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence obtained in connection with the attempt to reopen 
includes a private medical record, dated in May 2003, which 
verifies the veteran's peptic ulcer condition and provides an 
opinion as to its onset in service.  This report was not 
considered previously and relates to an unestablished fact 
necessary to substantiate the claim.  The veteran has 
therefore presented new and material evidence to reopen the 
claim for service connection for peptic ulcer.  Accordingly, 
the petition to reopen is granted.

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim addressed herein.

The RO, while acknowledging that the veteran served submitted 
new and material evidence sufficient to reopen his claim, 
nonetheless denied service connection for peptic ulcer.  The 
RO reasoned that the file contained no objective evidence of 
a stomach problem prior to April 24, 1969, which was after 
the veteran's discharge from service.  The Board concludes 
otherwise, and finds service connection for peptic ulcer is 
warranted.  

A May 2003 letter, prepared by Larry T. Wilson, M.D., a 
private physician, supports the veteran's contention that his 
peptic ulcer had its onset during his active duty service.  
Dr. Wilson stated it was "crystal clear" that the veteran's 
peptic ulcer was present before his discharge, citing that 
this condition did not "spontaneously appear" in the time 
frame from his discharge to his formal diagnosis in 1969.  
The doctor also indicated that he had reviewed the veteran's 
medical records, dating back to his active duty service, and 
that there was "no doubt" in his mind that the veteran's 
peptic ulcer preexisted his military discharge.

The veteran was afforded a VA examination in December 2003 in 
connection with this claim.  The examination report confirms 
the veteran's diagnosis of peptic ulcer but notes that, even 
if the condition had its onset in service, there exists no 
documentation until after discharge, and the examiner stated 
the he could not "furnish any objective opinion about the 
onset of stomach problems, whether it was before or after 
discharge from the service."  For his part, the veteran 
contends that he waived a separation examination at the time 
of his discharge which would have shown relevant complaints, 
and hurriedly completed his separation examination form in 
order to return to his dying father.  A copy of the veteran's 
father's death certificate shows he died on April [redacted], 1968, 
just 12 days after the veteran's discharge.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).  

The foregoing reflects that the December 2003 VA examiner was 
unable to offer an opinion as to the onset date of the 
veteran's peptic ulcer.  Dr. Wilson has offered a favorable 
opinion and affirmed that while peptic ulcer was not formerly 
diagnosed until April 29, 1969, the veteran's condition had 
long been present, including prior to his discharge from 
service on April 17, 1968.  There is not a preponderance of 
the evidence against the claim in the file; in fact, the 
evidence is at least in relative equipoise, if not 
supportive.  Thus, the benefit of the doubt must be given to 
the veteran and the Board finds that the evidence is 
sufficient to establish service connection for peptic ulcer.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for peptic ulcer has been presented; to 
this extent, the appeal is granted. 

Entitlement to service connection for peptic ulcer is 
granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


